316 F.2d 929
The SUPERIOR OIL COMPANY, Petitioner,v.FEDERAL POWER COMMISSION, Respondent.
No. 20521.
United States Court of Appeals Fifth Circuit.
May 21, 1963.

H. W. Varner, Houston, Tex., for petitioner.
Howard E. Wahrenbrock, Solicitor, Richard A. Solomon, Gen. Counsel, Federal Power Comm., Washington, D.C., for respondent.
Before TUTTLE, Chief Judge, and RIVES and MOORE,1 Circuit Judges.
PER CURIAM.


1
This is a motion by Petitioner for a stay of an order denying its application for rehearing of the Federal Power Commission's opinions 382 and 382A, issued March 15, 1963 and April 26, 1963, ordering a certain refund to El Paso Natural Gas Company.


2
It appearing that an earlier petition to review these orders has been filed by other parties in the Court of Appeals for the Third Circuit and that the Within petition to review will be consolidated with that pending in the Third Circuit, and it appearing that the Court there has heretofore denied a similar motion to stay the said orders, and movant having failed to satisfy the requirement that in such a case it must be shown that a denial of the stay would cause irreparable injury to movant, the said motion to stay is hereby


3
Denied.



1
 Of the Second Circuit, sitting by designation